DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daccord (EP 0837526)
Regarding claim 1, Daccord discloses a conductor connection terminal comprising: an insulating material housing (13); a busbar (14, 17); a clamping spring (15); and an operating lever (34) which is pivotably received in the insulating material housing and is adapted to be pivoted over a pivoting range between an open position (Fig. 9) and a closed position (Fig. 3), wherein the clamping spring has a contact leg (20), a spring arch (46) adjoining the contact leg, a clamping leg (50) adjoining the spring arch with a clamping tongue (see Fig. 9) and an operating arm (39, 41) projecting from the clamping leg, wherein the operating lever cooperates with the operating arm to move the clamping tongue, wherein the operating lever is supported on the busbar at least over a portion of the pivoting range, wherein the operating lever has a first guide section (54), wherein the busbar has a recess (52/58), and wherein the first guide section (54) of the operating lever dips into the recess in the busbar at least over a portion of the pivoting range (Fig. 9, 54 is inside 52).  
Regarding claim 2, Daccord discloses the operating lever having at least one support projection (37) for supporting the operating lever on the busbar.  
Regarding claim 3, Daccord discloses the operating lever is guided at least over a portion of the pivoting range through the first guide section that dips into the recess in the busbar during the pivoting movement (see Figs. 3 and 9).  
Regarding claim 4, Daccord discloses the support projection arranged adjacent to the first guide section on the operating lever or arranged adjacent to the first guide section on the operating lever.  
Regarding claim 5, Daccord discloses the recess in the busbar being slot-shaped and a circumference of the recess is enclosed by the material of the busbar (Fig. 6).  
Regarding claim 6, Daccord discloses the contact leg supported on the busbar (see Fig. 3).  
Regarding claim 7, Daccord discloses (at least part of) the operating lever being floatingly mounted in the insulating material housing (Figs. 3 and 9) so that there is no fixed support axis for the operation lever (i.e. lever can be removed).  
Regarding claim 8, Daccord discloses the operating arm of the clamping spring having a driver area (at 42) and the operating lever has a spring driver (40, 43) which cooperates with the driver area to move the clamping tongue.  
Regarding claim 9, Daccord discloses that in the closed position of the operating lever, the spring driver (40) does not touch the operating arm (42, Fig. 3).  
Regarding claim 10, Daccord discloses that the spring driver does not extend into the driver area (under 42, Fig. 3) of the clamping spring in the closed position of the operating lever (Fig. 3).  
Regarding claim 11, Daccord discloses in the closed position of the operating lever the spring driver is arranged at least partially or completely within the recess of the busbar (Fig. 3).  
Regarding claim 12, Daccord discloses the operating lever is supported on the busbar by at least one support projection (37) of the operating lever being supported directly on a support area (inner, top wall of 13) of the busbar which faces the operating lever.  
Regarding claim 13, Daccord discloses the first guide section (54) of the operating lever projects through the recess (52) of the busbar and cooperates with a further element (inside of A2) of the conductor connection terminal on a side of the busbar which faces away from the operating lever.  
Regarding claim 16 (depending on claim 8), Daccord discloses the driver area of the operating arm of the clamping spring has a driver opening (space under 42), wherein in the closed position of the operating lever, the spring driver (43) of the operating lever does not extend through the driver opening (Fig. 3) and in the open position of the operating lever, the spring driver (43) extends through the driver opening (Fig. 9).

Regarding claim 14, Daccord discloses a conductor connection terminal comprising:- 60-Attorney Docket No.1078/0228PUS1 an insulating material housing (13); a clamping spring (15); and an operating lever (34) which is received in the insulating material housing such that the operating lever (34) is adapted to pivot over a pivoting range between an open position (Fig. 9) and a closed position (Fig. 3), wherein the clamping spring has a clamping leg (50, 30) and an operating arm (39, 41) projecting from the clamping leg, wherein the operating lever cooperates with the operating arm to move the clamping leg, wherein the operating arm (39, 41) of the clamping spring (15) has a driver area (at 42, Fig. 3) with a driver opening (space under 42), the driver opening being a through hole that extends through the operating arm (in a horizontal/left-to-right direction, Fig. 4), and wherein the operating lever has a spring driver (43) which cooperates with the driver area to move the clamping leg, and in the closed position of the operating lever the spring driver does not extend into the driver area of the clamping spring (see Fig. 3), such that the spring driver (43) does not extend through the driver opening (space under 42) in the closed position (Fig. 3), and wherein in the open position (Fig. 9) of the operating lever, the spring driver (43) extends through the driver opening (under 42).

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorenschat et al. (US 10,193,245, published on March 31, 2016 as WO 2016/046372).  
Regarding claim 1, Lorenschat discloses a conductor connection terminal comprising: an insulating material housing (2); a busbar (3); a clamping spring (5); and an operating lever (7) which is pivotably received in the insulating material housing and is adapted to be pivoted over a pivoting range between an open position and a closed position, wherein the clamping spring has a contact leg (52), a spring arch (not labeled, near 23 in Fig. 7) adjoining the contact leg, a clamping leg (50) adjoining the spring arch with a clamping tongue and an operating arm (51) projecting from the clamping leg, wherein the operating lever cooperates with the operating arm to move the clamping tongue, wherein the operating lever is supported on the busbar at least over a portion of the pivoting range (at 3.2), wherein the operating lever has a first guide section (73/72), wherein the busbar has a recess (space in front of 32), and wherein the first guide section of the operating lever dips into the recess in the busbar at least over a portion of the pivoting range.  
Regarding claim 2, Lorenschat discloses the operating lever having at least one support projection (72) for supporting the operating lever on the busbar.  
Regarding claim 3, Lorenschat discloses the operating lever guided, at least over a portion of the pivoting range, through the first guide section that dips into the recess in the busbar during the pivoting movement (Fig. 2).  
Regarding claim 4, Lorenschat discloses the at least one support projection arranged adjacent to the first guide section on the operating lever (Fig. 4).  
Regarding claim 5, Lorenschat discloses the recess in the busbar slot-shaped and a circumference of the recess is enclosed by a material of the busbar (space extends between 32 and 33) .  
Regarding claim 6, Lorenschat discloses the contact leg supported on the busbar (Fig. 1).  
Regarding claim 7, Lorenschat discloses the operating lever floatingly mounted in the insulating material housing, such that there is no fixed support axis for the operating lever (Figs. 2-4).  
Regarding claim 8, Lorenschat discloses the operating arm of the clamping spring having a driver area (51) and the operating lever having a spring driver (73) which cooperates with the driver area to move the clamping tongue.  
Regarding claim 9, Lorenschat discloses that in the closed position of the operating lever, the spring driver does not touch the operating arm (Fig. 2).  
Regarding claim 10, Lorenschat discloses that the spring driver does not extend into the driver area of the clamping spring in the closed position of the operating lever (Fig. 2).  
Regarding claim 11, Lorenschat discloses that in the closed position of the operating lever, the spring driver is arranged at least partially or completely within the recess of the busbar (Fig. 2/17).  
Regarding claim 12, Lorenschat discloses the operating lever supported on the busbar by at least one support projection (72)-3-Application No. 17/035,384 of the operating lever being supported directly on a support area of the busbar which faces the operating lever.  
Regarding claim 13, Lorenschat discloses the first guide section of the operating lever projects through the recess of the busbar and cooperates with a further element (51) of the conductor connection terminal on a side of the busbar which faces away from the operating lever.  

Regarding claim 14, Lorenschat discloses a conductor connection terminal comprising: an insulating material housing (2); a clamping spring (5); and an operating lever (7) which is received in the insulating material housing such that the operating lever is adapted to pivot over a pivoting range between an open position and a closed position, wherein the clamping spring has a clamping leg (50) and an operating arm (51) projecting from the clamping leg, wherein the operating lever cooperates with the operating arm to move the clamping leg, wherein the operating arm of the clamping spring has a driver area (at 51) with a driver opening (top half of opening under 51, Fig. 16), the driver opening being a through hole that extends through the operating arm, and wherein the operating lever has a spring driver (73) which cooperates with the driver area to move the clamping leg, and in the closed position of the operating lever, the spring driver does not extend into the driver area of the clamping spring, such that the spring driver does not extend through the driver opening in the closed position, and wherein in the open position of the operating lever, the spring driver extends through the driver opening.  
Regarding claim 15, Lorenschat discloses the clamping spring having a contact leg (52) that extends through the driver opening in the operating arm.  

Regarding claim 16, Lorenschat discloses the driver area of the operating arm of the clamping spring has a driver opening, the driver opening being a through hole (top half of opening under 51, Fig. 16) that extends through the operating arm, wherein in the closed position of the operating lever, the spring driver of the operating lever does not extend through the driver opening and in the open position of the operating lever, the spring driver extends through the driver opening.  
Regarding claim 17, Lorenschat discloses the contact leg (52) of the clamping spring extends through the driver opening in the operating arm. -5-  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenschat in view of Wu (US 9,240,650).
Regarding claim 14, Lorenschat discloses a conductor connection terminal comprising: an insulating material housing (2); a clamping spring (5); and an operating lever (7) which is received in the insulating material housing such that the operating lever is adapted to pivot over a pivoting range between an open position and a closed position, wherein the clamping spring has a clamping leg (50) and an operating arm (51) projecting from the clamping leg, wherein the operating lever cooperates with the operating arm to move the clamping leg, wherein the operating arm of the clamping spring has a driver area (at 51) with a driver opening (opening under 51, Fig. 16), the driver opening being a through hole that extends through the operating arm, and wherein the operating lever has a spring driver (73) which cooperates with the driver area to move the clamping leg; and wherein in the open position of the operating lever, the spring driver extends through the driver opening.  
Wu teaches a spring driver (25) which cooperates with the driver area (31), wherein in the closed position of the lever (Fig. 5) the spring driver does not extend into the driver area of the clamping spring.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form a lever/spring driver that retracts further, so that it does not extend into the driving area in the closed position, as taught by Wu, in order to provide a more open space and better flow within the connector.  
Regarding claim 15, Lorenschat discloses the clamping spring having a contact leg (52) that extends through the driver opening in the operating arm.  

Regarding claim 16, Lorenschat discloses the driver area of the operating arm of the clamping spring has a driver opening, the driver opening being a through hole (top half of opening under 51, Fig. 16) that extends through the operating arm, and in the open position of the operating lever, the spring driver extends through the driver opening.  Wu teaches a spring driver (25) which cooperates with the driver area (31), wherein in the closed position of the lever (Fig. 5) the spring driver does not extend into the driver area of the clamping spring.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form a lever/spring driver that retracts further, so that it does not extend into the driving area in the closed position, as taught by Wu, in order to provide a more open space and better flow within the connector.  
Regarding claim 17, Lorenschat discloses the contact leg (52) of the clamping spring extends through the driver opening in the operating arm. -5-  

 
 

Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive. 
In response to Applicant's arguments against Daccord regarding claim 1, that the recess 52 of spring 15 cannot be a recess of the busbar 14/17, please note that the claim only recites that that the busbar “has” a recess, without any further structural relationship between the busbar and the recess.  In an open-ended claim as recited, a busbar that has a recess connected to it by other mean is considered to “have” that recess.  
In response to Applicant's arguments against Daccord that regarding claim 14, please note that the space under 42 (for reference with respect to the alignment of Figs. 3 and for example) is a through hole in the horizontal/left-to-right direction.  Please note that the body of 39/42 at least partially encircles the space that projects through one side to the other.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833